Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as unpatentable over Greenberg (WO 2012/166950 A2) in view of Yamazaki et al (US 2010/0068438 A1), and with evidentiary support from the Communication pursuant to Article 94(3) EPC issued by the European Patent Office in corresponding European Patent App. No. 15 826 402.8 dated October 8th, 2019, hereinafter EPO.
With regards to claim 1, Greenberg discloses a coating material made from a solution comprising 6.4 g Joncryl® 142, 3.36 g water, 0.36 mL of 28-32 wt % ammonium hydroxide solution, and 9 mL of 5% polyethyleneimine, with a total solution volume of approximately 20 mL. A 2 mL portion of this solution is mixed with varying amounts of zinc oxide (e.g., 0.05 g, 0.08 g, 0.10 g, 0.20 g, and 0.40 g) (Greenberg: para. [44]-[57]). EPO calculates the 6.4 g of Joncryl® 142 to contain 6.4 x 0.40/72 = 0.0355 moles of carboxylic acid groups (EPO: page 3, Sheet 1 – “Novelty”). In the case in which 0.05 g of zinc oxide is selected, EPO further calculates a 2 mL portion of the 20 mL solution would therefore contain 0.00355 moles of carboxylic groups mixed with 0.05 g of zinc oxide, which corresponds to 0.00061 moles of zinc and 0.00061 x 2 = 0.00123 equivalents of Zn2+ cation (EPO: page 3, Sheet 1 – “Novelty”). 
Although Greenberg discloses a substrate made of a plastic material, Greenberg does not appear to disclose selection of a thermoplastic for the plastic material, the plastic material (substrate) having a thickness of 1 to 1000 microns.
Yamazaki discloses a gas barrier material formed of polycarboxylic acid polymer and polyvalent metal compound, the gas barrier material being coated onto a support formed of a plastic such as polyolefin polymers, polyvinyl acetate and its copolymers, polyamides, polyethers, and acrylic polymers (i.e., thermoplastics) (Yamazaki: abstract; para. [0001], [0007]-[0008], and [0077]-[0080]). From the viewpoint of handleability, Yamazaki selects nylons and polyolefins, which are further viewed as 
Further regarding the claimed oxygen permeability, the prior art of record teaches a product which is substantially identical in structure and composition to the claimed invention, and therefore, it is expected to posses the claimed oxygen permeability. A composition and its properties are inseparable. See MPEP 2112. Applicant’s submitted arguments filed March 7th, 2022, further appear to regard the inclusion of a metal salt which crosslinks with the claimed -COO- group is responsible for the claimed oxygen permeability. The metal salt of the prior art is zinc oxide, which paragraph [5] of the present specification admits as a metal salt which has the crosslinking function of the claimed invention. Therefore, per Applicant’s arguments, it is clear the film of the prior art must necessarily possess (and also would be expected to possess) the claimed oxygen permeability.
With regards to claim 2, Yamazaki further discloses placing a polyvalent metal compound layer between the substrate and formed coating, the polyvalent metal compound including inorganic oxides (Yamazaki: para. [0044] and [0077]). Zinc oxide and calcium oxide are listed as having improved industrial productivity, along with improved water resistance and transparency (Yamazaki: para. [0044]-[0046] and [0077]). Therefore, a person of ordinary skill would have found it obvious to have selected a 
With regards to claim 3, the polycarboxylic acid includes a polyacrylic acid (Greenberg: para. [45]).
With regards to claims 4 and 5, the polyvalent metal compound includes zinc oxide, which has Zn2+ (divalent Zn) (See above discussion).
With regards to claim 6, the base is ammonium hydroxide (includes ammonia) (See above discussion).

Response to Arguments
Applicant's arguments filed March 7th, 2022, have been fully considered but they are not persuasive.
Applicant argues that Greenberg contains a paint additive such as titanium dioxide and clay as essential component, and these materials would not function to crosslink the claimed polycarboxylic acid. This argument is not found persuasive as it does not address the crosslinking agent used in the rejection. The previous grounds of rejection articulated that the prior art film includes zinc oxide as its metal salt in the claimed ratio, and it is noted that according to paragraph [5] of the present specification admits zinc oxide as a suitable polyvalent metal compound for crosslinking with polycarboxylic acid. Inclusion of titanium dioxide and clay does not negate the existence of zinc oxide which performs the claimed crosslinking function. The Examiner further disagrees with Applicant’s characterization of Greenberg, as Greenburg does not actually state the paint additive must be titanium dioxide or clay. Claim 1 of Greenberg recites generic paint additive, with no mention of titanium dioxide of clay. This would indicate Greenberg does not regard its invention as exclusively requiring titanium 
Applicant further argues that the coating material of Greenberg is intended for painting or decoration, and does not impart oxygen barrier properties. Applicant argues none of the references explicitly disclose the claimed oxygen permeability. These arguments are not found persuasive as the claimed oxygen barrier property would have been expected of the prior art, since the prior art teaches a substantially identical product. That the references do not explicitly disclose the claimed property is insufficient to overcome a case of inherency (or a finding of an expected property). Furthermore, the Examiner disagrees that a paint or decoration does not have oxygen barrier properties. That a substance functions as a paint or decoration does not necessarily mean that it lacks oxygen barrier properties.
Applicant argues “it is difficult to derive the laminated body of the presently claimed invention having excellent oxygen barrier properties from the coating material disclosed in Greenberg”. This argument is not found persuasive as Applicant has provided no evidence that this is the case. Furthermore, Greenberg uses the same materials as Applicant, and Applicant does not explain what is meant by “difficult” (i.e., modifications in the art can be found obvious even if they are “difficult” from a financial or experimental perspective, unless the difficulty amounts to unexpected results, inoperability of the prior art combination, or some other legally-recognized indicia of unobviousness).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783